Fourth Court of Appeals
                                 San Antonio, Texas

                                      JUDGMENT
                                    No. 04-12-00073-CR

                                   Hernan CORTEZ III,
                                        Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

               From the 274th Judicial District Court, Guadalupe County, Texas
                                Trial Court No. 09-1441-CR
                        Honorable Brenda Chapman, Judge Presiding

       BEFORE JUSTICE ANGELINI, JUSTICE BARNARD, AND JUSTICE CHAPA

     In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED.

       SIGNED April 17, 2013.


                                              _____________________________
                                              Karen Angelini, Justice